Tolman, J.
(dissenting) — I cannot concur in the construction placed by the majority upon the statute, § 4160, Eem. Comp. Stat. [P. O. § 1797], quoted in the majority opinion.
As stated by the majority, it is undoubtedly the common law that a sheriff is liable for the acts of his deputy to the full amount of all damage suffered. The statute contains no word or words of limitation, and therefore does not in any manner affect this common law liability, and to construe it so as to limit that liability, as the majority has done, makes it a statute in derogation of the common law which must be strictly construed, and forbids a strict construction which the majority has attempted to give it. The only purpose of the statute, in my judgment, is apparent on its face from reading its terms and giving the words their usual significance, and that is to extend to the bond and the sureties thereon a liability in addition to the sher: iff’s liability which existed before the statute was en: *386acted, and which, still exists unaffected by the statute.
I concur with the majority except as stated, but cannot acquiesce in its construction of the statute.
Main, C. J.-, concurs with Tolman, J.